Worden, J.
As I cannot concur in the view taken by the majority of the court in this case, I will state briefly the ground of my dissent. The fourth and fifth charges given to the jury have already been set out in the opinion of the majority of the court, and need not be here repeated. The decision is made to turn upon the last clause of the fourth instruction, which is as follows:
“ It was his duty to make such use of his eyes and ears and all his faculties, as would enable him to avoid danger, provided the managers of the railroad train were doing their duty; if he did that, he was free from blame.”
I think the obvious meaning of this is, that it was his duty to make such use of his eyes and ears and all his faculties as would enable him, provided the managers of the railroad train were doing their duty, to avoid the danger; if he did that, he was free from blame. Thus construing the charge, it is unobjectionable. While I think the true meaning of the charge, as shown on its face and taken by itself, is as above indicated, this construction of it is confirmed and illustrated by the fifth charge.
In Kirland v. The State, 43 Ind. 146, 154, it was held by this court, that “ in placing a construction upon the instruction complained of, it is our duty to look at all the instructions given on the same subject; and if the instructions taken together present the law correctly and are not calculated to mislead the jury, we should affirm the judgment.”